UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7169



JAMAR DELMONT ROBINSON,

                                                Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director       of   the   Virginia
Department of Corrections,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-05-4-FBS)


Submitted:   January 31, 2006              Decided:   February 17, 2006


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamar Delmont Robinson, Petitioner Pro Se. Richard Bain Smith,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jamar Delmont Robinson, a state prisoner, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2254 (2000).        An appeal may not be taken from the

final order in a § 2254 proceeding unless a circuit justice or

judge    issues    a   certificate     of    appealability.          28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§    2253(c)(2)   (2000).    A   prisoner       satisfies    this   standard   by

demonstrating that reasonable jurists would find both that the

district     court’s   assessment    of     his   constitutional     claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.               See Miller-El v.

Cockrell, 537 U.S. 322, 338 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We    have   independently   reviewed     the     record    and   conclude   that

Robinson has not made the requisite showing.               Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      DISMISSED


                                     - 2 -